Exhibit 10.21
(English Translation)






Huaneng Tongyu Xinhua 1B Wind Farm Project (49.5MW)





Wind Turbine Tower Cylinder Purchase Contract



Contract Index: HN-C-JL/TYXH1B_WZ/WT-002




Buyer: Huaneng Tongyu Xinhua Wind Power Generation Co. Ltd.


Seller: Liaoning Creative Wind Power Equipment Co., Ltd.




 
 

--------------------------------------------------------------------------------

 
 
 
Part I           General Terms and Conditions


In accordance with the Contract Law of the People’s Republic of China, Huaneng
Tongyu Xinhua Wind Power Generation Co. Ltd. (the Buyer), through the public
bidding process, confirms to purchase Wind Turbine Tower Cylinder for Huaneng
Tongyu Xinhua 1B Wind Farm Project from Liaoning Creative Wind Power Equipment
Co., Ltd. (the Seller). In order to define the rights and obligations, assist
the mutual cooperation and assure the completion of this project, both parties,
having negotiated, enter this contract.


1              Subject of Contract


1.1           The scope of supply in this contract should include but is not
limited to the Wind Turbine Tower Cylinder, internal decoration, spare parts,
boosting device, anti-falling system, specialized tool, technical information,
loading, unloading and transit. Any item omitted from the supply list, which
should have been included in the scope of the supply and is necessary to satisfy
the requirement of the Technology Agreement warranting the performance of the
contracted equipment, should be supplied by the Seller without giving rise to
any cost and expense.


1.2           The usable life of Wind Turbine Tower Cylinder should exceed 20
years.


1.3           The Wind Turbine Tower Cylinder should comply with the technical
specification and technical and economic standard set forth in the Technology
Agreement.


1.4           The Seller must not subcontract.


1.5           The price of climbing aid device is determined by the Buyer’s bid
soliciting price. If the Seller’s original bid price is lower than the bid
soliciting price, the difference would be subtracted from this Contract.


2              Contract Price and Documentation


2.1           This contract price is the contract price in total: Renminbi
36,366,000.00 Yuan even (In Capital: Thirty-Six Million Three Hundred Sixty-Six
Thousand Even), and shall cover all the cost, expense and tax including but not
limited to equipment and parts, insurance, tax payable by the Seller, packing,
transit (including the towing and shipping), technical support, specification
(including the transmittal of any information by mail pertaining to the wind
turbine tower cylinder testing, inspecting, manufacturing and as-built drawing),
design contact and the superintendent.


2.2           This Price is covering the cost and expense incurred through
transit to the installation project site designated by the Buyer.


2.3           This contract price in total is the unit price nonnegotiable
within the contract term. The actual contract price in total will be determined
by the actual quantity of Wind Turbine Tower Cylinder purchased.


2.4           The following documents constitute the agreements made by and
between the Buyer and the Seller, with each read and understood as an integrated
part of this contract. Where any ambiguity or conflict between the documents
arises, the clarifying explanation priority should follow the consecutive
sequence of the documents as below.


(1)     Supplemental agreement or memorandum signed by both parties subsequent
to this Contract;


(2)     This contract and its appendixes;


(3)     Bid winning notice;
 
(4)     Bidding invitation and the clarifications by the Buyer;


(5)     Bidding offer and the clarification by the Seller;


(6)     Drawings and technical information provided by the Seller during the
contract;


(7)     Standards and drawings provided by the Buyer to paint Company Logo on
the tower cylinders.


2.5           Technology Agreement will be entered and signed as the appendix to
this contract by the project companies.


3              Payment


3.1           All the payments under this contract shall be made in Chinese
Renminbi.
 
 
 

--------------------------------------------------------------------------------

 

3.2           Method of payment: bank wire transfer or draft.


3.3           Partial payment shall be paid in the following ratio: 1:2:1:3:2:1.


3.3.1         Advanced Payment: three months prior to the first delivery, the
Buyer shall pay 10% of the contract price, as the Advanced Payment, to the
Seller within 30 business day after the Buyer is in receipt and review of an
unconditional and irrevocable Performance Bond, issued by a domestic bank to
guarantee the Seller’s performance under this Wind Turbine Tower Cylinder
manufacture project, and a payment receipt by the Seller indicating 10% of the
total contract price.


3.3.2         Payment for Prepared Materials: as soon as an inspection is
conducted by the Buyer or the third party (the wind turbine manufacturer), in
accordance with a technical agreement entered by three parties, after the flange
and steel ordered by the Seller are delivered, the Buyer shall pay 20% of the
contract price, as the payment for prepared materials, to the Seller within 30
business days after the Buyer is in receipt and review of the Seller’s flange
and steel order contract, duplicate proof of payment and a payment receipt by
the Seller indicating 20% of the contract price.


3.3.3         Payment for Ring Foundation Progress: as soon as an inspection is
jointly conducted by the Buyer, the Superintendent, the Seller, the wind turbine
manufacturer, the designer representative and the installation contractor after
all the ring foundations are delivered to the project site, the Buyer shall pay
10% of the contract price, as the payment for progress, to the Seller within 30
business days after the Buyer is in receipt and review of the bill of landing,
supply list, insurance policy, inspection certificate and a payment receipt by
the Seller indicating 10% of the contract price.


3.3.4         Payment for Wind Turbine Tower Cylinder Progress: as soon as each
set of the Wind Turbine Tower Cylinders are produced and delivered to the
designated site, with inspection conducted at wind turbine plant before an
inspection certificate jointly signed and issued by the Buyer, the
superintendent, the Seller, the main equipment manufacturer, the designer
representative and the installation contractor, the Buyer shall pay 30% of the
contract price of the set, as the payment for progress, to the Seller within 30
business days after the Buyer is in receipt and review of bill of lading, supply
list, insurance policy, the VAT Invoice equivalent to 100% of contract price for
this Wind Turbine Tower Cylinder set and a payment receipt indicating 30% of the
contract price.


3.3.5         As soon as all Wind Turbine Tower Cylinders are fully and
completely installed pursuant to the contract schedule, the Buyer shall pay 20%
of the contract price, as the inspection payment, to the Seller within 30
business days after the Buyer is in receipt and review of the inspection
certificate and a payment receipt indicating 20% of the contract price.
 
3.3.6         The remaining 10% of the contract price is reserved as the
Retainage. As soon as the quality warranty term expires, at the time when the
Buyer confirms nonexistence of defect and issues a certificate, the Buyer shall
pay 10% of the contract price, as the Retainage payment, to the Seller within 30
business days after the Buyer is in receipt and review of a payment receipt by
the Seller indicating 10% of the contract price. (If any defect is found, the
Retainage should be deducted proportionately; if any replacing or repairing of
the equipment is needed, the quality warranty term shall be computed from the
day of the satisfied replacing or repairing.)


3.4           The payment date is determined by the day when the Buyer’s bank
submits the payment.


3.5           In the event of the Seller’s non-performance or non-conforming
performance, with the fault on the part of the Seller, the Seller shall be
liable for the liquidated damages, penalty and/or the damage for breach of
contract, and the Buyer is entitled to a deduction from any aforesaid payments.


4              Delivery and Shipment


4.1           Shipping Method: ground shipping.


4.2           Shipping Destination: FOB Huaneng Tongyu Xinhua 1B Wind Farm
Project site.


4.3           Designated Recipient: Huaneng Tongyu Xinhua Wind Power Generator
Co. Ltd.
 
 
 

--------------------------------------------------------------------------------

 

4.4           Delivery Timing:


Equipment Delivery Schedule


Seq. No.
Milestone
 
Time Frame
Remarks
1
Installation process activated
 
Date of the contract signed
 
2
First set of 10 ring foundations starting to be delivered at the designated site
 
April 10, 2011
 
3
Second set of 10 ring foundations starting to be delivered at the designated
site
 
April 20, 2011
 
4
Third set of 13 ring foundations starting to be delivered at the designated site
 
April 30, 2011
 
5
First set of 10 Wind Turbine Tower Cylinder units delivered at (each) designated
site
 
September 30, 2011
 
6
Second set of 10 Wind Turbine Tower Cylinder units delivered at (each)
designated site
 
October 15, 2011
 
7
Third set of 13 Wind Turbine Tower Cylinder units delivered at (each) designated
site
 
October 25, 2011
 



All the equipments shall be delivered in full compliance with the delivery
schedule set forth in this contract. In order to coordinate with the field
contractors, the specific delivery date will be provided by the Buyer’s advanced
notice with which the Seller shall comply; otherwise, a written approval by the
Buyer shall be obtained prior to delivery in advance of this schedule.


The Buyer shall not bear any cost and expense incurred from the suspended supply
of Wind Turbine Tower Cylinder accumulated in the manufacture’s possession.


4.5           A written notice shall be given to the Buyer at the end of the
equipment production. The arrival date of the equipment at the delivery
destination is the actual delivery date. On the day that the delivery is
completed and the inspection certificate is issued, the title and the risk of
loss on the Seller shall be transferred to the Buyer.


4.6           The Seller shall arrange the equipment shipping, at the expense of
the Seller, including the cost of freight (including miscellaneous shipping
expense) and insurance.


4.7           In order to notify the Buyer to get ready for equipment pick-up
and storage, the Seller is hereby required to furnish the bill of lading by
facsimile to the Buyer within one business day of loading.


4.8           The Seller shall take any necessary measure to wrap and tie the
equipment to prevent damage during transit. If any loss or damage occurs, the
Seller shall file a claim while immediately re-arranging the supply to keep the
project on schedule.


4.9           The roads around the delivery site: the Seller shall investigate
and be familiar with the condition of the roads around the delivery site, taking
any necessary measure to secure the transit and project progress. The Seller
shall submit a Wind Turbine Tower Cylinder shipping plan to the Buyer no later
than 15 days after the contract is signed.


4.10         If any shipment fails to reach the designated site due to the fault
of the Seller’s carrier, the extra cost and expense incurred from the
re-arranging shipment shall be bore on the Seller.


4.11         If the Seller fails to unload the cargo due to an act of god, such
as hurricane or heavy rain, the Buyer may provide assistance, with no assumption
of any duty or expense on the part of the Buyer.


4.12         The specification shall be attached to the equipment.


4.13         The Buyer will conduct monthly check-up on the Seller’s supply
progress, the result of which shall be taken into account to reset the Seller’s
supply quantity. Unless the delay to the supply is caused under the Clause 9 of
this contract, the Buyer is entitled to deduct an amount from the payment to the
Seller as set forth by this contract. In addition, a notice of warning will be
given, indicating that no action will be taken if the Seller could make up the
delay in the subsequent monthly supply; otherwise, the Buyer shall be able to
modify the supply quantity under this contract with a proportionate modification
to the contract price in total.


4.14         All flanges must have “米” shape support to prevent distortion. The
technology should meet requirements of Sanyi Electric Technology Co., Ltd. If
the Seller recycles the supportive device, the Seller should be responsible for
retrieve.
 
 
 

--------------------------------------------------------------------------------

 
 
5              Packing and Labeling


5.1           In order to safely deliver the supply to the project site in an
un-damaged and non-corrosion condition, the packing shall be durable for long
distance shipping and multiple loading and unloading, equipped with excellent
anti-moisture, anti-corrosion, anti-shock and anti-dirt functions. The Seller
will be held liable for any loss or damage caused by defect packing.


5.2           If any corrosion, damage or loss to the equipment is caused by the
Seller’s defect or improper packing or insufficient protective measure, the
Seller is liable for any immediate repairing, replacing or damage.


5.3           Seller will be responsible for any on-site cleaning to the dirt on
the interior or surface of the equipment caused by the Seller’s defect or
improper packing or insufficient protective measure during the transit.
 
6              Quality Inspection


6.1           The Seller shall completely and meticulously inspect the quality,
quantity and specification of the equipment in accordance with the technical
agreements under the contract prior to any shipping out of the factory, at the
expense of the Seller. At the same time, an inspection certificate containing
specification bearing the signature of the wind turbine supplier, the Buyer or
the Superintendent authorized by the Buyer, shall be issued.


6.2           As soon as the goods arrive at the delivery site, the Buyer will
inspect the packing, surface and the quantity of the equipment in accordance
with the technical agreements under the contract. If any non-conformance is
found, the Seller should resolve it immediately. As soon as the equipment
arrives at the installation site, the Buyer will invite the Superintendent,
designer representative, main equipment manufacturer, as well as the Seller to
conduct a joint inspection on the quality, specification and quantity. At the
time of inspection, if the Seller is not timely present, the Buyer shall be able
to proceed with the other relevant parties, the result and the record of which
shall be valid to the contracting parties and serve as admissible evidence when
the Buyer is filing a claim for damage against the Seller.


6.3           At the time of inspection, if any damage, defect, shortness or
non-conformance with the quality standard and specification as set forth in the
Technology Agreement is found, an inspection report shall record such finding,
and is signed by both parties, with each holding a copy, which shall serve as
admissible evidence when the Buyer is filing a claim for damage against the
Seller.


6.4           If disagreed with the Buyer’s request for repairing, replacing and
recovery as set forth in the aforesaid clauses, the Seller shall submit a
reconsideration request to the Buyer within one week of receipt of the Buyer’s
written notice; otherwise, it is deemed that the Buyer’s request is accepted.


6.5           If disagreement to the joint inspection report has occurred
between the contacting parties, the inspection shall be assigned to a recognized
inspection authority. The wind turbine supplier shall participate to this
inspection, the result of which has the same legal effect and is binding to both
parties, at the cost and expense of the liable party.


6.6           Upon receiving the Buyer’s request for repairing, replacing and
recovery in accordance with the aforesaid clauses, the Seller should immediately
repair, replace or supply the missing part, at the cost and expense of the
Seller. Any resulting damage will be deducted by the Buyer from the Retainage or
the next payment.


6.7           Any delay caused by repairing or replacing the equipment or parts,
with the fault on the part of the Seller, shall not affect the production
progress in general; otherwise, such delay will be treated in accordance with
the Clause 7.0.


6.8           Any aforesaid inspection is only referring to the inspection upon
delivery and shall not constitute an exemption to the Seller’s liability under
the Clause 7 regarding the Seller’s product warranty.


6.9           The Seller should incorporate with the in-house Superintendent
sent by the wind turbine main equipment manufacturer.


6.10         The Seller’s inspection shall be conducted by experienced technical
personnel who have ever participated in any contract manufacturing Wind Turbine
Tower Cylinder with more than megawatt.


7              Warranty and Claim


7.1           The Buyer provides the Seller with integrated manufacture drawing
and specification of the Wind Turbine Tower Cylinder made by the wind turbine
manufacturer, and the Seller shall confirm the applicability of the drawing to
the manufacturing of the projected Wind Turbine Tower Cylinder. The Seller shall
strictly comply with such drawing and standard or specification set forth in the
technical document when manufacturing the Wind Turbine Tower Cylinder. The
Seller should provide any document regarding the material purchase,
manufacturing technology and anti-corrosion coating technology to the wind
turbine manufacturer for review, and should proceed to production only if the
quality measure and technology are approved by the wind turbine manufacturer.
 
 
 

--------------------------------------------------------------------------------

 

7.2           Within 10 days subsequent to the contract signed, the Seller
should provide detailed material preparation schedule and material source. Each
manufacturing stage including the material purchase, cutting, tower welding
(welding technology, welding gap inspection, welding rework), tower
pre-installation, anti-corrosion coating, shipping, loading and unloading and
storage, should be in full compliance with the Wind Turbine Tower Cylinder
manufacturing standard and specification set by the wind turbine manufacturer.
If any product is disregarded or product rework is required due to the
non-conformance with the standard or rule set by the wind turbine manufacturer,
the Seller will be held liable for any damage resulting there from.


7.3           The height of the ring foundation supporting “W” Shape steel shall
be determined by the actual height of the wind turbine.


7.4           The brand name for the paint to the Wind Turbine Tower Cylinder is
Haihong Laoren Paint. To the paint on the surface, the Seller provides the color
card and the Buyer will decide the color. The Buyer’s Logo shall be printed to
the Wind Turbine Tower Cylinder, with the font and printing provided by the
Seller. The fee and expense are included in the contract price. The place,
height and color of the print will be determined by the Buyer.

7.5           The Seller shall produce 33 identical sets of locks for the Wind
Turbine Tower Cylinder.


7.6           The quality warranty term under this contract is 18 months
starting from the day when the installation is completed and inspected. After
the quality warranty expires, the Buyer shall issue a final inspection
certificate to the Seller within 15 days, conditioned on the full payment to the
Buyer’s claim of damage submitted within the quality warranty.


7.7           During the quality warranty term, if any defect or non-conformance
to this contract occurs, the Seller shall repair or replace within 48 hours, at
its own expense. If the Seller failed to timely repair or replace, the Buyer
shall be able to repair or replace on his own or by hiring outside contractor,
at the Seller’s expense. The Seller shall be liable for the Buyer’s damage
caused by the repairing and replacing.


7.8           If any repairing or replacing the defect equipment results in the
suspended delivery or delayed installation, with the fault on the part of the
Seller, the warranty shall be extended accordingly.


7.9           If any delay is caused by a failure to comply with the delivery
schedule set forth by this contract, with the fault on the part of the Seller
(except force majeure) , the Seller will be held liable for any damage incurred
to the construction and installation contractors. In addition, the Buyer is
entitled to liquidated damages from the Seller pursuant to the following scale
(unless the Buyer agrees to an extension to the delivery or a waiver of damage),
less than one week counts one week:


7.9.1        If 1 to 2 weeks delay, 2% of delayed supplies’ value will be
imposed as weekly liquidated damages.


7.9.2        If 3 to 4 weeks delay, 4% of delayed supplies’ value will be
imposed as weekly liquidated damages.


7.9.3        If 5 or more weeks delay, 6% of delayed supplies’ value will be
imposed as weekly liquidated damages.


7.9.4        If 6 or more weeks delay, the Buyer is then entitled to terminate
partial or whole contract and claim for liquidated damages for any delayed
deliveries and damage.


7.10         The liquidated damages paid by the Seller does not release the
Seller’s duty to continue supply under the contract.


7.11         If any defect of quality occurs or supply schedule fails to meet
the Buyer’s requirement, the Buyer is entitled to assign the other Wind Turbine
Tower Cylinder manufacturer to manufacture.


7.12         Any expense induced by the increased work and the compensation to
the contraction and installation contractors that result from the defect of
quality shall be borne by the Seller.


7.13         All Wind Turbine Tower Cylinder internal decoration pieces shall be
brand new products, interchangeable with the corresponding installed pieces,
made in accordance with the same specification, material, and manufacturing
process, also interchangeable with the same part between the Wind Turbine Tower
Cylinders.


7.14         During the hoisting and rigging, the Seller shall send a field
engineer to participate in the installation process. The field engineer must
have the experience to provide the field service to the same model Wind Turbine
Tower Cylinder as this contract, and shall provide the corresponding training to
the Buyer’s personnel.


7.15         The Performance Bond shall cover the entire quality warranty term
and shall be valid till the end that any claim of damage is resolved (if any).
 
 
 

--------------------------------------------------------------------------------

 
 
8              Tax


8.1           According to the nation’s laws, rules and regulations, the Seller
shall assume the responsibility and pay the corresponding tax of this contract.



8.2           The contract price includes tax.
 
9              Force Majeure


9.1           If either party of the contract is affected to perform by an event
of Force Majeure, any delay therefore shall not exceed a period equivalent to
the period so affected, with no effect on the contract price.


9.2           Either party affected by the Force Majeure shall notify the other
party immediately after the incident, and shall send by regular mail to the
Buyer, within 7 days thereafter, the proof of incident issued by a qualified
government agency of the place where the incident occurs. The affected party
shall make best effort to mitigate the damage and delay so affected by the
event. The affected party, as soon as the affect by the event of Force Majeure
is removed, shall resume performing immediately.


9.3           In the event that any delay caused by the Force Majeure exceeds 30
days, the Buyer, upon the belief that the necessity to perform the contract no
longer exists, may terminate the contact, unless any necessity still remains, by
which both parties shall proceed to a friendly negotiation on the continuing
performance.
 
10            Applicable Law and Dispute Resolution


10.1         The law governing this contract is the law of the People’s Republic
of China.


10.2         Any dispute arising out of this contract shall be settled initially
through the friendly negotiation between the parties, if failed, then submitted
to the immediate supervising authority of each party for further settlement
negotiation. Unless the aforesaid efforts fail, either party may at its option
submit the dispute for arbitration to the Beijing Arbitration Commission, or
bring an action to a People’s Court at the place where the contract is signed.


10.3         The arbitration decision is binding to both contracting parties.


10.4         Any cost and expense incurred in the course of aforesaid
proceedings, unless the arbitration decision rules otherwise, shall be borne at
the losing party.


10.5         During the arbitration, any performance apart from the arbitrated
dispute shall be continued.


11            Contract Effectiveness, Termination and Miscellaneous


11.1         This contract shall take effect on the day of signature and stamp
by both parties, and be terminated upon the completion of performance and
payment.


11.2         This contract is made in two original copies, one held by each
contracting party, and twelve counterparts, eight held by the Buyer and four
held by the Seller.


11.3         The appendixes are inseparable part of this contract, with the same
legal effect as the contract.


11.4         Once the contract takes effect, neither party could unilaterally
modify the content of this contract (including the appendixes) at its solo
discretion. Any change, modification or supplement shall be made in writing,
signed by the corporate representative (or authorized representative) of both
parties upon negotiation, once signed, shall become integrated part of the
contract with the same legal effect.


11.5         Party B is prohibited from assigning partial or whole of its right
or obligation under this contract to any third party.
 
 
 

--------------------------------------------------------------------------------

 


 
This page is set for signature page.
 
Buyer:
Huaneng Tongyu Xinhua Wind Power
Generation Co. Ltd
 
Seller:
Liaoning Creative Wind Power
Equipment Co., Ltd.
Address:
Tongyu, Jilin Province
 
Address:
Maoshan Industry Park,
Tieling Economic Development Zone
Facsimile:
0436-4220386
 
Facsimile:
0410-6129900
Telephone:
0436-4220386
 
Telephone:
0410-6129900
Zip code:
 137200
 
Zip code:
112000
Account Opening Bank:
 
Account Opening Bank:
Industry and Commerce Bank of China, Baicheng Tongyu Branch
 
Bank of China, Tieling Branch
Account No.:
 
Account No.:
Buyer:
   
Seller:
 
(Stamp in red)
 
(Stamp in red)
         
Huaneng Tongyu Xinhua Wind Power Generation Co. Ltd
 
Liaoning Creative Wind Power Equipment Co., Ltd.
Stamp Exclusive for Contract
 
Stamp Exclusive for Contract
         
Corporate Representative or Authorized
Representative
 
Corporate Representative or Authorized
Representative
Signature: /s/ Zhou, Libo 2011.01.14
 
Signature: /s/ Ma, Huimin 2011.01.14

 
 
 

--------------------------------------------------------------------------------

 